Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art of references alone or in combination fails to discloses or provide any motivation of “…wherein imparting relative axial movement between the body and the plurality of filaments extending through the plurality of filament travel paths urges the filaments along the filament travel paths and through the reservoir chamber so that each filament is coated with the viscous adhesive material when exiting via a respective one of the filament outlet ports, for adhesion to the inner surface…” Regarding claim 7, the cited prior art of references alone or in combination fails to discloses or provide any motivation of “…wherein imparting relative axial movement between the body and a first filament extending through the first filament travel path urges the first filament along the first filament travel path and through the reservoir chamber so that the first filament is coated with the viscous adhesive material when exiting via the first filament outlet port, for adhesion to the surface…” Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of references. Claims 1-3, 7, 9, 10, 12, 16-18, 20, 30 are 31 allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VISHAL I PATEL/Primary Examiner, Art Unit 1746